Title: From George Washington to Lund Washington, 31 May 1781
From: Washington, George
To: Washington, Lund


                        
                            Dear Lund;
                            New Windsor 31st May 81.
                        
                        I returned last Saturday from a conference with the Counte de Rochambeau at Weathersfield, on Connecticut
                            River, & found your letter of the 9th Instt; & the last Post brought me another of the 16th.
                        We have heard nothing yet of the detachment (consisting of about 2000 men) which left New York the 13th
                            Instt, nor do we know whether those Troops were bound for Virginia, North or South Carolina, or elsewhere. A report
                            prevails, and is believed by some, that the enemy are about to quit New York altogether, but I shall withhold my opinion
                            of the matter yet a little longer—If such an event should take place it will be an evidence in my mind that they expect matters are drawing to a conclusion and that they have a
                            mind to get as fast hold on the Southern States as possible.
                        I have already given you my opinion (in some late letters) with respect to my moveable property—after
                            removing the most valuable, & least bulky articles the rest, with the buildings, must take their chance. I am
                            prepared for the worst that can happen to them, to hear therefore of their being plundered, or burnt, will be no surprize
                            to me. In case a body of Troops should come into that part of the Country (belonging to the Enemy) public as well private
                            considerations, require that Horses & stock of all kinds should be driven out of their reach.
                        Mrs Washington who has been very sick for more than ten days, & still continues so, joins me
                            sincerely in offering best wishes to you and Mrs Washington & Milly Posey. I am Dr Lund Yr Affecte Servt
                        
                            Go: Washington
                        
                        
                            P.S. By your figures in your letter of the 9th I do not know whether the number of your lambs is 118 or
                                218.
                        

                    